213 F.3d 983 (7th Cir. 2000)
BOBBY R. LONG, JR.,    Plaintiff-Appellant,v.TOM STEEPRO, in his individual capacity,  WILLIAM HARTLEY, in his individual  capacity, and DANIEL BODLOVICH,    Defendants-Appellees.
No. 99-2094
In the  United States Court of Appeals  For the Seventh Circuit
ARGUED MARCH 29, 2000
DECIDED MAY 30, 2000

Appeal from the United States District Court  for the Northern District of Indiana, South Bend  Division.  No. 97 C 696--Allen Sharp, Judge.
Before FLAUM, RIPPLE and KANNE, Circuit  Judges.
RIPPLE, Circuit Judge.


1
The district  court dismissed with prejudice Bobby Ray  Long, Jr.'s civil action for failure to  timely file his witness and exhibit list.  For the reasons set forth in the  following opinion, we reverse the  judgment of the district court and remand  the case for further proceedings.

I  BACKGROUND

2
Mr. Long filed his pro se complaint in  the Northern District of Indiana on  October 28, 1997. In that complaint, Mr.  Long alleged that employees of the  Indiana State Prison at Michigan City had  violated his civil rights by failing to  protect him from another inmate. The  Attorney General of Indiana entered his  appearance for the defendant prison  officials, Tom Steepro, William Hartley,  and Daniel Bodlovich.


3
After two enlargements of time, the  defendants filed their answer to Mr.  Long's amended complaint on June 12,  1998. Shortly thereafter, on June 17,  1998, the district court issued an order  that required all discovery to be  completed by September 30, 1998 and  dispositive motions to be filed by  October 9, 1998. During this phase of the  proceedings, the defendants moved for  several enlargements of time to answer  discovery and to file their motions for  summary judgment. The district court  granted all of the requested extensions.


4
On January 11, 1999, after a telephonic  conference with the magistrate judge, the  district court issued a "Scheduling Order  and Memorandum" ("Scheduling Order") to  govern pre-trial deadlines. The order  required the defendants to serve Mr. Long  with a final written settlement proposal  by February 5, 1999. The order also  instructed Mr. Long to file his list of  witnesses, exhibits, and contentions no  later than April 2, 1999. According to  the order, "[f]ailure to file and serve  such list within the time allowed will  result in the dismissal of plaintiff's  action." R.67 at 3. In the same order,  the district court stated that the  Scheduling Order would be modified only  by leave of court and for good cause  shown.


5
Shortly after the scheduling conference,  on February 1, 1999, the defendants filed  their motion for summary judgment. The  defendants failed, however, to serve Mr.  Long with "a written final settlement  proposal" by February 5, 1999, as  required by the Scheduling Order. Id. at  1. Instead, on February 3, 1999, the  defendants filed a "Position Regarding  Settlement," which stated: "Defendants  are currently not in a position to offer  Plaintiff a settlement proposal and will  be in a position to discuss settlement  with Plaintiff after the Court has ruled  on Defendants' Motion for Summary  Judgment, submitted on January 29, 1999."  R.76.


6
Mr. Long timely filed his response to  the motion for summary judgment. However,  Mr. Long did not meet the April 2, 1999,  deadline for filing his list of  witnesses, exhibits, and contentions.  This was the first deadline that Mr. Long  missed.


7
On April 9, 1999, the magistrate judge  sua sponte issued a report and  recommendation (the "April 9 Report")  that Mr. Long's action be dismissed  pursuant to Federal Rule of Civil  Procedure 16(f) for failure to comply  with the Scheduling Order. The April 9  Report referenced the district court's  prior warning to Mr. Long that failure to  timely file his witness and exhibit list  would result in dismissal; it did not  address the adequacy of lesser sanctions.


8
Mr. Long filed his objections to the  April 9 Report on April 16, 1999.  Specifically, Mr. Long explained that it  was his belief that the summary judgment  motion was still pending and, during the  pendency of the motion, all other court  actions were suspended. He stated:    Because Plaintiff believed that the  Court's decision on the defendants'  summary judgement motion was still  pending Plaintiff neglected to comply  with this Court's Scheduling Order of  January 11, 1999 inadvertenly [sic] in  that he interpreted summary judgment  proceedings to suspend all other  proceedings pending the Court's decision  whether to grant or deny summary judgment  requests, thus Plaintiff believed that  submitting other matters to the court  would be futile or moot.  R.84 at 1-2. Mr. Long also asked the  district court to consider his diligence  "in complying with all of the court's  orders through the course of the  proceedings" and argued that his  "inadvertent neglect . . . was  excusable." Id. at 2.


9
On April 22, 1999, the district court  approved the April 9 Report. It did not  address the merits of Mr. Long's  objections, nor did it consider  alternative sanctions.1     Mr. Long now appeals the dismissal of  his action.

II  DISCUSSION

10
We review a district court's dismissal  of an action pursuant to Federal Rule of  Civil Procedure 16(f)2 for an abuse of  discretion. See Lucien v. Breweur, 9 F.3d  26, 29 (7th Cir. 1993) (reviewing a  dismissal of an action pursuant to Rules  16, 37 and 41 for an abuse of  discretion). In determining whether the  sanction of dismissal constituted an  abuse of discretion, we look to the  entire procedural history of the case.  See Patterson v. Coca-Cola Bottling Co.,  852 F.2d 280, 284 (7th Cir. 1988);  Schilling v. Walworth County Park &  Planning Comm'n, 805 F.2d 272, 275 (7th  Cir. 1986). "The choice of appropriate  sanctions is primarily the responsibility  of the district court," Patterson, 852  F.2d at 283; however, "the sanction  selected must be one that a reasonable  jurist, apprised of all the  circumstances, would have chosen as  proportionate to the infraction." Salgado  v. General Motors Corp., 150 F.3d 735,  740 (7th Cir. 1998).


11
We are particularly vigilant in  requiring proportionality "where the  draconian sanction of dismissal is  imposed." Marrocco v. General Motors  Corp., 966 F.2d 220, 223-24 (7th Cir.  1992).3 We often have noted that the  interests of justice are best served by  resolving cases on their merits;  consequently, "[t]he sanction of  dismissal with prejudice must be  infrequently resorted to by district  courts in attempting to control their  dockets and extirpate nuisance suits."  Schilling, 805 F.2d at 275. This ultimate  sanction is reserved for cases in which  the offending party has demonstrated wil  fulness, bad faith, or fault. See Downs  v. Westphal, 78 F.3d 1252, 1256 (7th Cir.  1996) (citing Patterson, 852 F.2d at  283). "Absent [these] circumstances, the  careful exercise of judicial discretion  requires that a district court consider  less severe sanctions and explain, where  not obvious, their inadequacy for  promoting the interests of justice."  Schilling, 805 F.2d at 275. With these  standards in mind, we turn to Mr. Long's  actions to determine if they warranted  such a penalty.


12
Mr. Long, proceeding pro se, prosecuted  his complaint without incident for over  one year. He timely answered discovery  requests served on him, responded in a  timely fashion to the defendants' motion  for summary judgment, and properly  requested leave of court when he sought  to amend his complaint. Mr. Long's only  misstep was his failure to file his  evidentiary lists by the deadline set in  the Scheduling Order.


13
The defendants do not claim that Mr.  Long's failure was wilful, deliberate, or  in bad faith. Instead, the defendants  argue that the penalty was appropriate  because Mr. Long was warned that his  action would be dismissed if he failed to  comply with the Scheduling Order.4  Given the warning, continue the  defendants, Mr. Long's actions were  unreasonable, constituted "fault" as that  term has been used in our case law, and  consequently merited the harsh sanction  imposed by the district court.


14
As stated above, dismissal as a sanction  is only appropriate when "the  noncomplying party acted with wilfulness,  bad faith or fault." Marrocco, 966 F.2d  at 224. Although wilfulness and bad faith  are associated with conduct that is  intentional or reckless, the same is not  true for "fault." Fault "does [not] speak  to the noncomplying party's disposition  at all, but rather only describes the  reasonableness of the conduct--or lack  thereof--which eventually culminated in  the violation." Id.


15
Fault, however, is not a catch-all for  any minor blunder that a litigant or his  counsel might make. Fault, in this  context, suggests objectively  unreasonable behavior; it does not  include conduct that we would classify as  a mere mistake or slight error in  judgment. For instance, in Marrocco, we  determined that the Goodyear Tire and  Rubber Co., the defendant in the  consolidated appeal, was at fault because  it had packaged carelessly evidence that  was lost in transit; it had stood idly by  for months before it attempted to  investigate the loss; and it delayed even  longer before informing the plaintiffs  that the evidence was missing. "These  omissions," we stated, "cannot be  characterized merely as mistake or  carelessness. Rather, they reflect gross  negligence on the part of Goodyear--a  flagrant disregard of its assumed duty,  under the protective order, to preserve  and monitor the condition of evidence  which could be pivotal in the lawsuit."  966 F.2d at 224.


16
We believe that the missed deadline in  the present case was, unlike the actions  of the defendant in Marrocco, a "mere  mistake." Although Mr. Long was warned  that dismissal was possible, it was  reasonable for him to believe that all  proceedings were stayed pending a ruling  from the district court on the summary  judgment motion. The reasonableness of  Mr. Long's actions are confirmed by the  actions of the defendants during the same  time period. Although ordered by the  court to submit a final settlement offer  to Mr. Long by February 5, 1999, they did  not comply. Instead, in a submission to  the court on February 2, 1999, they  stated that they were "currently not in a  position to offer plaintiff a settlement  proposal and will be in a position to  discuss settlement after the court has  ruled on the Defendants' Motion for  Summary Judgment." R.76. The defendants'  submission suggested exactly what Mr.  Long concluded: without a ruling on the  summary judgment motion, the parties were  in procedural limbo, and the deadlines of  the Scheduling Order did not apply. Given  Mr. Long's reasonable understanding that  summary judgment could dispose of the  case in its entirety, and given the  defendants' actions confirming his belief  that other deadlines were suspended  pending a ruling on the motion, we cannot  say that Mr. Long acted unreasonably when  he failed to file his evidentiary list in  compliance with the Scheduling Order.5


17
Mr. Long's failure simply is not the  kind of "damning dilatory conduct  normally associated with the sanction of  dismissal." Schilling, 805 F.2d at 275.  Indeed, even a cursory review of our case  law reveals that Mr. Long's actions bear  no resemblance to the egregious conduct  of parties whose dismissals we have  upheld. For instance, in Downs, the  sanctioned parties "embarked on a course  of conduct that can only be described as  abusive." 78 F.3d at 1255. Their actions  included: failing to respond to  interrogatories; failing to appear for  scheduled depositions; failing to make  mandatory initial discovery disclosures;  violating court orders requiring them to  comply with discovery requests; and  encouraging other parties to be  uncooperative. In those circumstances, we  found overwhelming evidence of bad faith  and, therefore, upheld the default  judgment entered against the offending  parties. See Downs, 78 F.3d at 1257.


18
Similarly, in Roland v. Salem Contract  Carriers, Inc., 811 F.2d 1175 (7th Cir.  1987), we upheld the dismissal of an  action in which the plaintiffs were given  almost a year to respond fully to  discovery requests. On at least three  occasions, the district court  specifically ordered them to provide  complete answers to discovery. Yet, the  plaintiffs not only ignored these  mandates, but also ignored two other  court orders to retain local counsel. We,  therefore, agreed with the district court  that these actions established a "'clear  record of delay or contumacious conduct'  sufficient to justify dismissal." 811  F.2d at 1179.


19
Finally, in Salgado v. General Motors  Corp., 150 F.3d 735, 740 (7th Cir. 1998),  the plaintiff filed for an initial  extension of time to complete discovery,  which was granted. After the extended  deadline had come and gone, the plaintiff  requested and was granted a second  extension of time to complete discovery,  specifically to submit expert reports. At  the time of the second extension, the  court warned the plaintiff that the new  deadline marked the final cut- off date  and that, unless the reports were timely  filed, the case would be dismissed with  prejudice. Nevertheless, the plaintiff  failed to submit the reports in a timely  fashion, and the late reports also failed  to meet the requirements of Federal Rule  of Civil Procedure 26. The district court  sanctioned the plaintiff by barring her  from presenting any expert testimony,  which resulted in summary judgment for  the defendant. We upheld the district  court's choice of sanctions in light of  the significant extensions of time, the  clear warning that the action would be  dismissed, and the lack of a  "satisfactory explanation for [the  plaintiff's] failure to comply with the  directive of the district court."  Salgado, 150 F.3d. at 741.


20
Mr. Long's actions, however, were not  abusive, contumacious, or without  satisfactory explanation. Furthermore,  they did not evidence a pattern of delay,  non-compliance, or lack of prosecutive  intent that might otherwise justify  dismissal without first imposing lesser  sanctions. See, e.g., Newman v.  Metropolitan Pier & Exposition Auth., 962  F.2d 589, 591 (7th Cir. 1992) (upholding  dismissal without prior sanction where  "pattern of noncompliance with the  court's discovery orders [had]  emerge[d]"); Locascio v. Teletype Corp.,  694 F.2d 497, 499 (7th Cir. 1982)  (upholding dismissal on substantial  record of lack of prosecutive intent),  cert. denied, 461 U.S. 906 (1983). In  stark contrast to the actions set forth  above, Mr. Long's actions suggest only an  "innocent misunderstanding [and] lack of  familiarity with the law." Downs, 78 F.3d  at 1257.


21
Where, as here, a "record of delay,  contumacious conduct, or prior failed  sanctions does not exist, the exercise of  judicial discretion requires that the  district court consider and explain the  inappropriateness of lesser sanctions."  Schilling, 805 F.2d at 278. The record  does not reveal any consideration of  alternative, lesser sanctions.  Furthermore, at no time did the district  court address the merits of Mr. Long's  arguments or the special circumstances of  his case. The record reveals a "one size  fits all" approach to violations, not one  that "a reasonable jurist, apprised of  all the circumstances, would have chosen  as proportionate to the infraction."  Salgado, 150 F.3d at 740.


22
District courts have considerable  discretion in imposing sanctions to  control their dockets. However, in  choosing sanctions available to them  under the Federal Rules, they must  consider the circumstances of the  individual case and, absent a showing of  dilatory behavior, justify imposing the  sanction of dismissal. The record  reflects that the district court did not  follow this established methodology.

Conclusion

23
For the foregoing reasons, we reverse  the judgment of the district court and  remand for proceedings consistent with  this opinion.

REVERSED and REMANDED


Notes:


1
 The district court's order of April 22, 1999, did  not reference a specific rule as authority for  the dismissal. However, the April 9 Report, which  the district court expressly approved in the  April 22, 1999 order, stated that the recommenda-  tion for dismissal was being made "[i]n accor-  dance with Rule 16(f) of the Federal Rules of  Civil Procedure." R.83 at 2.


2
  Rule 16(f) states in part:    (f) Sanctions.  If a party or party's attorney  fails to obey a scheduling or pretrial order, or  if no appearance is made on behalf of a party at  a scheduling or pretrial conference, or if a  party or party's attorney is substantially unpre-  pared to participate in the conference, or if a  party or party's attorney fails to participate in  good faith, the judge, upon motion or the judge's  own initiative, may make such orders with regard  thereto as are just, and among others any of the  orders provided in Rule 37(b)(2)(B),(C),(D).    Federal Rule of Civil Procedure 16.


3
 Marrocco addressed the district court's use of  dismissal as a discovery sanction pursuant to  Federal Rule of Civil Procedure 37. 966 F.2d at  223. However, as we noted in Lucien, Rule 16  incorporates the sanctions of Rule 37 and "[t]he  criteria for sanctions under Rules 16(f), 37(b),  and 41(b) are the same." 9 F.3d at 29.


4
 At oral argument, counsel for the defendants  argued that Mr. Long was warned twice that fail-  ure to file his witness and exhibit list would  result in dismissal: once during the scheduling  conference and once in the Scheduling Order. When  questioned specifically concerning the oral  warning, counsel stated that the Scheduling Order  memorialized the events of the scheduling confer-  ence; if an oral warning had not been given, the  warning would not have appeared in the Scheduling  Order. The transcript of the scheduling confer-  ence is not part of the record on appeal, nor  does it appear from the docket sheet that one was  made. In the absence of the transcript, we do not  believe that we can infer an oral instruction  from the admonition contained in the Scheduling  Order.


5
 We note that the confusion caused in this case  was largely of the defendants' making; their  delay in filing their summary judgment motion  caused the time for consideration of dispositive  motions to encroach on the pre-trial deadlines  set by the court. Had they filed their summary  judgment motion within the original deadline, the  court would have had ample time to consider and  rule on the motion before pre-trial filings were  due.